Citation Nr: 0701845	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to November 13, 2003, 
for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to September 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded service connection for 
tinnitus.  

The veteran was scheduled for a videoconference hearing 
before the Board in October 2005.  The veteran was not 
present for the hearing; however, his representative was 
present and presented argument on his behalf.  A transcript 
of this hearing is associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), are applicable to the veteran's claim 
for earlier effective date for the grant of service 
connection for tinnitus.  

While the RO provided the veteran with a letter in November 
2003 that addresses the veteran's claim for service 
connection for tinnitus, it is inadequate with respect to the 
downstream issue of entitlement to an earlier effective date 
for tinnitus.  Neither this letter nor any other 
correspondence from VA to the veteran informs the veteran of 
the evidence necessary to substantiate his claim for an 
earlier effective date for the grant of service-connection 
for tinnitus, the evidence that is to be provided by him, and 
the evidence VA would attempt to obtain on his behalf.  Also, 
the veteran was not requested to provide evidence in his 
possession that pertains to his claim.  On remand, the 
originating agency should ensure compliance with the VCAA as 
it pertains to the claim for an earlier effective date for 
the grant of service connection for tinnitus.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as 
they pertain to his claim for an earlier 
effective date for the grant of service 
connection for tinnitus.  This letter 
should include notice that he should 
submit any pertinent evidence in his 
possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the RO or the AMC should 
readjudicate the claim for an earlier 
effective date for the grant of service 
connection for tinnitus based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



